DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, filed July 28, 2021, with respect to the title have been fully considered and are persuasive.  The objection of April 28, 2021 has been withdrawn. 
Applicant's arguments filed July 28, 2021 have been fully considered but they are not persuasive.	Regarding Claim 1, applicant asserts that Seo in view of Qin does not disclose the new limitation “wherein the auxiliary electrode layer further comprises auxiliary electrode line, the display substrate comprises a gate line and a data line, and the auxiliary electrode line is for covering the gate line and/or the data line, and wherein the auxiliary electrode line and the auxiliary electrode are independent from each other” since Seo’s 340 does not comprise two elements distinct from one another.  However, an updated rejection where 320 is used as part of the auxiliary electrode layer for covering the gate line or data line of substrate 100.	Similarly the arguments to claims 9 and 10 are not found persuasive.
Status of the Claims
Claims 7-8 and 20 are canceled.  Claims 1-6, and 9-19 are present for examination.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-6, and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Seo (US 2010/0102713) in view of Qin (US 2016/0026285).

	Claim 1, Seo discloses (Figs. 1 and 6) a display substrate (100/110, substrate/thin film transistor, Para [0022], [0024]), comprising: 	a plurality of pixel units (130 with 110, includes pixel defining layer, hereinafter “pixel”, Para [0023]), at least one pixel unit (pixel) comprising a light emitting diode (130, light-emitting elements, Para [0022]) and a drive circuit (110/180, thin film transistor for controlling operations of 130/data driver, Para [0022]-[0024]), the light emitting diode comprising a cathode (134, cathode electrode, Para [0023]); and 	an auxiliary electrode layer (Fig. 6, 340/320, auxiliary electrode/spacers, Para [0026]) comprising at least one auxiliary electrode (there are multiple 340s) , wherein the at least one auxiliary electrode is disposed in at least one of the plurality of the pixel units (Fig. 6, individual 340s are in each pixel), 	wherein the auxiliary electrode is electrically connected with the cathode of the light emitting diode which is located in the same pixel unit as the pixel unit that the auxiliary electrode is located in (each 340 is connected to 134 of corresponding 130 of pixel), and the auxiliary electrode covers at least a portion of the drive circuit in the pixel unit that the auxiliary electrode is located in (340 covers portions of 110), the auxiliary electrode is made of a conductive material (340 may be a metal such as Mo and Cr , Para [0027]), 	wherein the auxiliary electrode layer (340/320) further comprises auxiliary electrode line (320, spacer, under broadest reasonable interpretation (BRI) 320 can be considered a line of the full structure of 340/320), the display substrate (100/110) comprises a gate line (plurality of 114s of 110 can be considered gate line, Para [0024) and a data line (100 has data line 160 as seen in Fig. 1, Para [0022]), 320 covers 114 in Fig. 6), and wherein the auxiliary electrode line and the auxiliary electrode are independent from each other (340 and 320 are distinct elements).	Seo does not explicitly disclose the auxiliary electrode is made of an opaque conductive material, so as to block light irradiated at the portion of the drive circuit that is covered by the auxiliary electrode.	However, Qin discloses Cr and Mo are an opaque and can act as a light shield (Para [0030]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an opaque conductive material to the auxiliary electrode of Seo as it can help prevent color mixing and light leakage (Qin, Para [0030]).	Claim 2, Seo in view of Qin discloses the display substrate according to claim 1.	Seo discloses (Fig. 6) wherein each pixel unit is disposed with the auxiliary electrode (each pixel is disposed with individual 340).	Claim 3, Seo in view of Qin discloses the display substrate according to claim 1.	Seo discloses (Figs. 1 and 6) further comprising a pixel define layer (132, pixel defining film, Para [0023]) which divides the display substrate into a plurality of the pixel units (132 divides into units as shown in Fig. 6), wherein the auxiliary electrode layer is located on the pixel define layer (340 is on 132), and 	an orthographic projection of the auxiliary electrode layer on a substrate of the display substrate (as shown in Fig. 3) and an orthographic projection of at least a portion of the drive circuit on the substrate are located within a range of an orthographic projection of the pixel define layer on the substrate (Fig. 5, since 340 covers all of 100 its orthographic projection would be within a range of the of the orthographic projection of 110 /180 and orthographic projection of 132).	Claim 4, Seo in view of Qin discloses the display substrate according to claim 1.340 is in direct contact with 134 and located on 134).	Claim 5, Seo in view of Qin discloses the display substrate according to claim 1.	Seo discloses (Fig. 6) further comprising a passivation layer (320, spacer, under broadest reasonable interpretation (BRI) considered passivation layer, Para [0027]) covering the auxiliary electrode layer (320 covers 340).	Claim 6, Seo in view of Qin discloses the display substrate according to claim 1.	Seo discloses wherein the drive circuit (110/180) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and the auxiliary electrode (340) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100).	 Claim 9, Seo discloses (Figs. 1 and 6) a display panel, comprising a display substrate (100/110, substrate/thin film transistor, Para [0022], [0024]), and a packaging cover plate for packaging the display substrate (Fig. 6,  300, sealing substrate, Para [0027]), wherein the display substrate comprising: 	a plurality of pixel units (130 with 110, includes pixel defining layer, hereinafter “pixel”, Para [0023]), at least one pixel unit (pixel) comprising a light emitting diode (130, light-emitting elements, Para [0022]) and a drive circuit ( 110/180, thin film transistor for controlling operations of 130/data driver, Para [0022]-[0024]), the light emitting diode comprising a cathode (134, cathode electrode, Para [0023]); and 	an auxiliary electrode layer (Fig. 6, 340/320, auxiliary electrode/spacers, Para [0026]) comprising at least one auxiliary electrode (there are multiple 340s) , wherein the at least one auxiliary electrode is disposed in at least one of the plurality of the pixel units (Fig. 6, individual 340s are in each pixel), 	wherein the auxiliary electrode is electrically connected with the cathode of the light emitting 340 is connected to 134 of corresponding 130 of pixel), and the auxiliary electrode covers at least a portion of the drive circuit in the pixel unit that the auxiliary electrode is located in (340 covers portions of 110), the auxiliary electrode is made of a conductive material (340 may be a metal such as Mo and Cr , Para [0027]),	wherein the auxiliary electrode layer (340/320) further comprises auxiliary electrode line (320, spacer, under BRI 320 can be considered a line of the full structure of 340/320), the display substrate (100/110) comprises a gate line (plurality of 114s of 110 can be considered gate line, Para [0024) and a data line (100 has data line 160 as seen in Fig. 1, Para [0022]), and the auxiliary electrode line is for covering the gate line and/or the data line (320 covers 114 in Fig. 6), and wherein the auxiliary electrode line and the auxiliary electrode are independent from each other (340 and 320 are distinct elements).	Seo does not explicitly disclose the auxiliary electrode is made of an opaque conductive material, so as to block light irradiated at the portion of the drive circuit that is covered by the auxiliary electrode.	However, Qin discloses Cr and Mo are an opaque and can act as a light shield (Para [0030]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an opaque conductive material to the auxiliary electrode of Seo as it can help prevent color mixing and light leakage (Qin, Para [0030]).	Claim 10, Seo discloses (Figs. 1 and 6) a pixel unit (130 with 110, includes pixel defining layer, hereinafter “pixel”, Para [0023]), comprising: 	a light emitting diode (130, light-emitting elements, Para [0022])  comprising a cathode (134, cathode electrode, Para [0023]);	a drive circuit (110/180, thin film transistor for controlling operations of 130/data driver, Para [0022]-[0024]), configured to control the light emission of the light emitting diode (110 controls 130); and 	an auxiliary electrode (Fig. 6, 340/320, auxiliary electrode/spacers, Para [0026])  electronically connected with the cathode (340 connected to 134, Para [0026]) and covering at least a portion of the drive circuit (340 covers 110), 	wherein the auxiliary electrode is made of a conductive material (340 may be a metal such as Mo and Cr , Para [0027]).	wherein the auxiliary electrode layer (340/320) further comprises auxiliary electrode line (320, spacer, under broadest reasonable interpretation (BRI) 320 can be considered a line of the full structure of 340/320), the display substrate (100/110) comprises a gate line (plurality of 114s of 110 can be considered gate line, Para [0024) and a data line (100 has data line 160 as seen in Fig. 1, Para [0022]), and the auxiliary electrode line is for covering the gate line or the data line (320 covers 114 in Fig. 6), and wherein the auxiliary electrode line and the auxiliary electrode are independent from each other (340 and 320 are distinct elements).	Seo does not explicitly disclose the auxiliary electrode is made of an opaque conductive material, so as to block light irradiated at the portion of the drive circuit that is covered by the auxiliary electrode.	However, Qin discloses Cr and Mo are an opaque and can act as a light shield (Para [0030]).	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to apply an opaque conductive material to the auxiliary electrode of Seo as it can help prevent color mixing and light leakage (Qin, Para [0030]).
	Claim 11, Seo in view of Qin discloses the pixel unit according to claim 10.	Seo discloses (Fig. 6) wherein the auxiliary electrode is in contact with the cathode directly and is located on the cathode (340 is in direct contact with 134 and located on 134).	Claim 12, Seo in view of Qin discloses the pixel unit according to claim 10.110/180) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and the auxiliary electrode (340) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100).	Claim 13, Seo in view of Qin discloses the pixel unit according to claim 2.	Seo discloses (Fig. 6) further comprising a passivation layer (320, spacer, under broadest reasonable interpretation (BRI) considered passivation layer, Para [0027]) covering the auxiliary electrode layer (320 covers 340).	Claim 14, Seo in view of Qin discloses the pixel unit according to claim 3.	Seo discloses (Fig. 6) further comprising a passivation layer (320, spacer, under broadest reasonable interpretation (BRI) considered passivation layer, Para [0027]) covering the auxiliary electrode layer (320 covers 340).	Claim 15, Seo in view of Qin discloses the pixel unit according to claim 4.	Seo discloses (Fig. 6) further comprising a passivation layer (320, spacer, under broadest reasonable interpretation (BRI) considered passivation layer, Para [0027]) covering the auxiliary electrode layer (320 covers 340).	Claim 16, Seo in view of Qin discloses the display substrate according to claim 2.	Seo discloses wherein the drive circuit (110/180) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and the auxiliary electrode (340) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100).	Claim 17, Seo in view of Qin discloses the display substrate according to claim 3.110/180) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and the auxiliary electrode (340) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100).	Claim 18, Seo in view of Qin discloses the display substrate according to claim 4.	Seo discloses wherein the drive circuit (110/180) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and the auxiliary electrode (340) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100).	Claim 19, Seo in view of Qin discloses the display substrate according to claim 5.	Seo discloses wherein the drive circuit (110/180) comprises a switching transistor (110 controls operations of 130, Para [0024]) and a driving transistor (180 is a data driver would comprise driving transistor, Para [0022]), and the auxiliary electrode (340) comprises a first auxiliary electrode for covering the switching transistor and a second auxiliary electrode for covering the driving transistor (Fig. 3 and 5, 340 has multiple electrode portions for covering all of 100).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	Tsuchiya (US 2005/010422) discloses (Fig. 12) multiple auxiliary electrode layers (203/204, Para [0005]) that are independent from one another.	Liu (US 2017/0358503) discloses (Fig. 1C-1) auxiliary line 106.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        /STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819